

116 S4103 IS: Telehealth Response for E-prescribing Addiction Therapy Services Act
U.S. Senate
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4103IN THE SENATE OF THE UNITED STATESJune 30, 2020Mr. Portman (for himself and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend title XVIII of the Social Security Act to increase the use of telehealth for substance use disorder treatment, and for other purposes.1.Short titleThis Act may be cited as the Telehealth Response for E-prescribing Addiction Therapy Services Act or TREATS Act.2.Telehealth for substance use disorder treatment(a)Substance use disorder services furnished through telehealth under MedicareSection 1834(m)(7) of the Social Security Act (42 U.S.C. 1395m(m)(7)) is amended by adding at the end the following: With respect to telehealth services described in the preceding sentence that are furnished on or after January 1, 2020, nothing shall preclude the furnishing of such services through audio or telephone only technologies in the case where a physician or practitioner has already conducted an in-person medical evaluation or a telehealth evaluation that utilizes both audio and visual capabilities with the eligible telehealth individual..(b)Controlled substances dispensed by means of the internetSection 309(e)(2) of the Controlled Substances Act (21 U.S.C. 829(e)(2)) is amended—(1)in subparagraph (A)(i)—(A)by striking at least 1 in-person medical evaluation and inserting the following:at least—(I)1 in-person medical evaluation; and(B)by adding at the end the following:(II)for purposes of prescribing a controlled substance in schedule III or IV, 1 telehealth evaluation; or; and(2)by adding at the end the following:(D)(i)The term telehealth evaluation means a medical evaluation that is conducted in accordance with applicable Federal and State laws by a practitioner (other than a pharmacist) who is at a location remote from the patient and is communicating with the patient using a telecommunications system referred to in section 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) that includes, at a minimum, audio and video equipment permitting two-way, real-time interactive communication between the patient and distant site practitioner.(ii)Nothing in clause (i) shall be construed to imply that 1 telehealth evaluation demonstrates that a prescription has been issued for a legitimate medical purpose within the usual course of professional practice.(iii)A practitioner who prescribes the drugs or combination of drugs that are covered under section 303(g)(2)(C) using the authority under subparagraph (A)(i)(II) of this paragraph shall adhere to nationally recognized evidence-based guidelines for the treatment of patients with opioid use disorders and a diversion control plan, as those terms are defined in section 8.2 of title 42, Code of Federal Regulations, as in effect on the date of enactment of this subparagraph..